Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 10547521 FD 6/29/2017) in view of Dow (US 8331263).
Regarding claim 1, Roy teaches associated with Networks a GUIs and dashboards, including virtualized compute structures in data centers and is deemed to teach as claimed having, management and/or maintenance functions.
SEE Figs. 1-9

See Figs. 10A to Figs. 15F

Col. 5-
Description Paragraph - DETX (35):
FIG. 1 is a conceptual diagram illustrating an example network 105 that includes an example data center 110 in which performance and usage metrics for infrastructure elements for cloud-based computing environments are monitored, and optionally including internal processor metrics relating to resources shared by multiple processes, in accordance with one or more aspects of the present disclosure. FIG. 1 illustrates one example implementation of network 105 and data center 110 that hosts one or more cloud-based computing networks, computing domains or projects, generally referred to herein as cloud computing cluster. The cloud-based computing clusters and may be co-located in a common overall computing environment, such as a single data center, or distributed across environments, such as across different data centers. Cloud-based computing clusters may, for example, be different cloud environments, such as various combinations of OpenStack cloud environments, Kubernetes cloud environments or other computing clusters, domains, networks and the like. Other implementations of network 105 and data center 110 may be appropriate in other instances. Such implementations may include a subset of the components included in the example 


wherein comprising: network nodes are subjected to logical division to obtain a group of containers (see Clusters 1052A & 1052B, Fig. 10D, of cluster option 1025), rendering a view composed of a plurality of containers (or VMs)

See GUI providing a visual ANALYSIS, Fig. 14A ASSOCIATED WITH metrics 1415 and different color and/or groupings, associated with status OR STATUSES, defined by Metrics of devices and Alarms, associated with a Legend defining different type of Nodes (status, w/colors, Red, Green, yellow, orange etc…), groupings and/or, containers, defined by, a topology, a hierarchy, a parent/child relationship, or other relationships or configurations.

SEE node, nodes, clusters, in Figs. 14- and color based statuses

Description Paragraph - DETX (304):
Dashboard 203 may be implemented in the manner described and illustrated in connection with FIG. 1, FIG. 2, and/or FIG. 3. As described in connection with FIG. 1, dashboard 203 may be created, updated, and/or maintained primarily by controller 201 or by a dashboard module executing on policy controller 201. As illustrated in FIG. 9A, controller 201 may generate dashboard 203, which may represent a collection of user interfaces (e.g., including user interface 910) that provide information about topology, structure, hierarchy, utilization, and/or metrics associated with infrastructure elements. In the example of FIG. 9A, infrastructure element representations 913 in user interface 910 correspond to infrastructure elements (e.g., hosts, instances, projects, virtual or physical network devices) within network 900A, and may be arranged within user interface 910 to illustrate network topology, hierarchy, parent/child relationships, or other relationships or configurations. In addition, one or more of infrastructure element representations 913 may include an indicator (e.g., a color or other visual indicator) that provides information about utilization, metrics, health, condition, and/or other status information relating to infrastructure of network 900A represented by infrastructure element representations 913 within user interface 910. For instance, in some examples, an indicator that is red might represent a high utilization, an indicator that is green might represent a low utilization, and an indicator that falls into neither category might be represented in another way or with a different color (e.g., yellow, orange, or no color). 



SEE Col. 1, Containers (or VMs), deployed is the foundation of IT, wherein the VMs, being part of the virtualized infrastructures

Brief Summary Text - BSTX (4):
Virtualized data centers are becoming a core foundation of the modern information technology (IT) infrastructure. In particular, modern data centers have extensively utilized virtualized environments in which virtual hosts, such virtual machines or containers, are deployed and executed on an underlying compute platform of physical computing devices. 

SEE VMs, such as: Containers and VMs, supporting tenants at enterprise Clouds

Brief Summary Text - BSTX (7):
This disclosure describes techniques for monitoring, scheduling, and performance management for computing environments, such as virtualization infrastructures deployed within data centers. The techniques provide visibility into operational performance and infrastructure resources. As described herein, the techniques may leverage analytics in a distributed architecture to provide near or seemingly-near real-time and historic monitoring, performance visibility and dynamic optimization to improve orchestration, security, accounting and planning within the computing environment. The techniques may provide advantages within, for example, hybrid, private, or public enterprise cloud environments. The techniques accommodate a variety of virtualization mechanisms, such as containers and virtual machines, to support multi-tenant, dynamic, and constantly evolving enterprise clouds. 

SEE Data center 110, includes storage, servers, servers 126 (w/fabric 121), in Tiers (or Layers)

SEE Col. 6

Description Paragraph - DETX (39):
In the example of FIG. 1, data center 110 includes a set of storage systems and application servers, including server 126A through server 126N (collectively "servers 126") interconnected via high-speed switch fabric 121 provided by one or more tiers of physical network switches Servers 126 function as physical compute nodes of the data center. For example, each of servers 126 may provide an operating environment for execution of one or more customer-specific virtual machines 148 ("VMs" in FIG. 1) or other virtualized instances, such as containers. Each of servers 126 may be alternatively referred to as a host computing device or, more simply, as a host. A server 126 may execute one or more virtualized instances, such as virtual machines, containers, or other virtual execution environment for running one or more services, such as virtualized network functions (VNFs). 

thereof the plurality of containers have a nested relationship (SEE cluster, clustering, clustered or multi-cluster of the Views), that is, the plurality of containers constitute a group of containers 

(SEE Network Topology View in Fig. 14A, w/visual analytics and 1415), and 
O	each container further comprises: 
a management node (SEE Agents 205A-N, in Fig. 1 in the VMs of the servers 126A to 126N) used for node organization (through Policy), neighbor maintenance (see GUI, Figs. 10-15)
And 
query service (SEE Fig. 10A-), in the container (see 201, 216)

SEE ID VMs, associated with, affect operation of other virtual machines 148, directed to (alarms), maintenance to policy controller, which, is adapted to, evaluate internal statistics for the processor metrics (e.g., average, maximum, standard deviation) in light of one or more policies 202
Col. 14

Description Paragraph - DETX (70):
In accordance with techniques described herein, policy controller 201 generates profiles 213 for elements of data center 110. A profile is associated with an element or group of elements and is a collection of alarms to be evaluated against corresponding metrics for the alarms to determine whether the associated element or group of elements is "active" or "inactive." 

	SEE Agent 205, IDs VMs that affect other VMs

	See compare metrics, against a threshold (by policy), to trigger alarms.


SEE Col. 33, Policy Agent 205, (in Figs. 1, in server 126n and/or Fig. 2 in server 126)

Description Paragraph - DETX (169):
Policy agent 205 may, in response to identifying one or more virtual machines 148 that are using shared resources in a manner that may adversely affect operation of other virtual machines 148, raise an alarm. For example, policy agent 205 may analyze internal processor metrics for virtual machine 148B, or one or more processes 151B executing within virtual machine 148B. Policy agent 205 may compare one or more metrics to an alarm threshold. The alarm threshold may be based on one or more policies 202 that policy agent 205 receives from policy controller 201 or that are otherwise expressed by policy controller 201 (or from one or more components of policy controller 201). Policy agent 205 may evaluate internal processor metrics for a number of intervals, and evaluate statistics for the processor metrics (e.g., average, maximum, standard deviation) in light of one or more policies 202. In some examples, policy agent 205 may evaluate internal processor metrics for virtual machine 148B over a period of time (e.g., five minutes) and/or over numerous intervals to determine a representative set of internal processor metrics for virtual machine 148B. Policy agent 205 may filter out any aberrations in the collected internal processor metrics that are not representative of the normal operation of virtual machine 148B and/or that are not likely to affect operation of virtual machines 148 that neighbor virtual machine 148B within server 126. Policy agent 205 may determine, based on such an evaluation, that the internal processor metrics for virtual machine 148B exceeds an alarm threshold expressed in one or more policies 202, or that the internal triggers an alarm. 

SEE Col. 44
Description Paragraph - DETX (246):
In response to a user configuring an element as a new	 member of a group, the policy controller 201 modifies the profile for the element to add all rulesets that are included in the profile for the group. The Rulesetld fields in the added Rulesets contains unique identifiers for the group and maintain a distinction between the different rulesets in the element's profile. Thus, in response to a user configuring an element to no longer be a member of the group, policy controller 201 is able to identify the rulesets of the group from the element's profile and removes the identified rulesets. 

Roy does consider Latency (delay) or a Query Time, which is at least associated with performance, therefore, generates ranges (delays), associated with queries, but fails to particularly teach, an elastic query.

	As understood Dow teaches a concept of an Elastic Query process and is deemed to render obvious, as claimed.

US 8331263, an elastic query (duration or a time or limit) process, by utilizing, a time window or a duration after a time point (being, elastic, can be set to a default or is fine-tuned or is elastic), based on delay metrics, by defining a query result window, wherein all received responses 210 (results), are within the set time window (or an elastic window set, associated with the query responses). 


“…a list of all responses 210 received within a reasonable window of time after the message 208 is sent…”
Description Paragraph - DETX (25):
The agent 114 maintains a list of all responses 210 received within a reasonable window of time after the message 208 is sent. The applicable time window may be specified as a default, or the window may be fine-tuned or adjusted to compensate for noisy or high-latency networks…. 

And, in relation, is seen to additionally teach, associated with the above,
query service in the container (SEE Fig. 1, node discovery 108 and Fig. 2, Agent 114 208, responses 210).

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to modify Roy in view the teachings of Dow, which teaches a form of, setting, an elastic query, by controlling the query process by listing responses within a window (query window), that is, specified as a default, or fine-tuned or adjusted to compensate for noisy or high-latency networks, as taught by Dow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) EP 1 594278 A1 (Pub. Dated 9/2005), has been identified as prior art that is related to a concept of query stored information in network nodes and, an query (w/delay time considerations), in view of the teaching, wherein a node cannot respond, in response to a query to perform, discarding query message associated with, a delay time and forwarding, upon no response.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 are objected to, therefore dependent claims 3-4 are also objected to.
The prior art fails to teach, disclose or suggest, as claimed in claim 2, the query enhancement system constructing an elastic field, as claimed for constructing an elastic field based on time delay of claim 1,
based on a time delay index set {Ti}, network nodes are logically divided, 
thereof each time delay index Ti corresponds to a layer of Ci level container with no intersection and full coverage, 
the Ci level containers have a nested relationship there between, that is, multiple Ci level containers constitute a Ci+1 level container, thereof Ti<Ti+I, I<=i<=I-I, I is a number of layers of nested containers, and Ti is an actual query time delay index. 

Claim 5 are objected to, therefore dependent claims 6-14 are also objected to.
The prior art fails to teach, disclose or suggest, as claimed in claim 5, the query enhancement method based on the query enhancement system for constructing an elastic field based on time delay comprising: network nodes are subjected to logical division with no intersection and full coverage on each layer, to obtain a group of containers composed of a plurality of containers, the plurality of containers have a nested relationship, and respectively perform a query flow without given low time delay requirements and a nearby query flow with given low time delay requirements, thereof the query flow 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service


/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162